600 S.E.2d 852 (2004)
IMES
v.
ASHEVILLE.
No. 250A04.
Supreme Court of North Carolina.
July 1, 2004.
April Burt Sutton, for James Edward Imes.
Fred T. Hamlet, Greensboro, for CCL Mgt. and Asheville City Coach.
Curtis W. Euler, for City of Asheville.
Andrea S. Kurtz, for Legal Momentum.
The following order has been entered on the motion filed on the 7th day of June 2004 by Legal Momentum, et al for Leave to File Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference this the 1st day of July 2004."